Mb. Justice Eckert dissenting: The law is well settled that a tax voluntarily paid can not be recovered in the absence of a statute authorizing such recovery. Oswald Jaeger Baking Company vs. State of Illinois, 11 C. C. R. 119; Orchard Theater Corporation vs. State of Illinois, 11 C. C. R. 271. Furthermore, this court has held in a long line of decisions that an award can not be made solely on the basis of equity and good conscience and can be made by this court only where claimant would be entitled to redress against the State either at law or in equity if the, State were suable. Crabtree vs. State, 7 C. C. R. 207; Garbutt vs. State, 10 C. C. R. 37.